COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00356-CV


EMILY A. RUDICEL                                                   APPELLANT

                                        V.

EMANUEL S. MUSIC                                                    APPELLEE


                                     ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-262344-12

                                     ----------

                       MEMORANDUM OPINION 1

                                     ----------

      The trial court signed a final judgment on April 28, 2014. No postjudgment

motion was filed. The notice of appeal was therefore due May 28, 2014. 2 It was




      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. R. App. P. 26.1(a).
not filed, however, until November 3, 2014. The notice of appeal was therefore

untimely. 3

      On November 5, 2014, we notified Appellant Emily A. Rudicel by letter of

our concern that we lack jurisdiction over this appeal because the notice of

appeal was not timely filed. We stated that unless Appellant or any party filed

with this court, on or before November 17, 2014, a response showing grounds for

continuing the appeal, the appeal was subject to dismissal for want of jurisdiction.

We have received no response.

      Accordingly, we dismiss this appeal for want of jurisdiction. 4



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 22, 2015




      3
       See id.
      4
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         2